Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 19, 2007 (People v Allan, 41 AD3d 727 [2007]), affirming a judgment of the County Court, Suffolk County, rendered August 3, 2004.
*694Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Covello, Angiolillo and Dickerson, JJ., concur.